Order filed July 12, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00411-CV
                                 ____________

                     IN THE INTEREST OF I.S.M., A CHILD


                     On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-41699


                                     ORDER

      The notice of appeal in this case was filed May 8, 2013. To date, the filing
fee of $175.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before July 29, 2013. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                     PER CURIAM